IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 15, 2009
                               No. 08-50585
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

WILLIAM COURTNEY CONTEE,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:06-CR-151-1


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      William Courtney Contee, federal prisoner # 34683-177, pleaded guilty in
2006 to conspiracy to distribute and to possess with the intent to distribute 50
grams or more of crack cocaine, in violation of 21 U.S.C. § 846, and he was
sentenced to 250 months. He now appeals the reduced 240-month sentence he
received following the district court’s sua sponte 18 U.S.C. § 3582(c)(2) motion




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50585

based on the retroactive amendments to the crack cocaine guidelines. The
sentence imposed represents the relevant statutory mandatory minimum.
      For the first time on appeal, Contee argues that the mandatory minimum
strips district courts of the power to consider the sentencing factors of 18 U.S.C.
§ 3553(a) and is therefore unconstitutional under United States v. Booker, 543
U.S. 220 (2005). His claim is without merit. A district court cannot impose a
sentence lower than the statutory minimum following the grant of a § 3582(c)(2)
motion. See Kimbrough v. United States, 128 S. Ct. 558, 574 (2007); United
States v. Gomez-Herrera, 523 F.3d 554, 559 (5th Cir.), cert. denied, 129 S. Ct. 624
(2008). Contee makes no argument that he meets the limited circumstances for
a sentence below the statutory minimum. See United States v. Harper, 527 F.3d
396, 411 (5th Cir.), cert. denied, 129 S. Ct. 212 (2008). Accordingly, the district
court’s order imposing the statutory minimum sentence is AFFIRMED.




                                        2